The Chancellor.
It has not been my lot to examine a case in which there is so much wickedness and depravity displayed as in the one before me. It appears that the complainant, on her marriage with the defendant, A. B. Pulliam, was the owner of a house and lot in the city of Natchez, estimated to be worth ten thousand dollars, and was also entitled to an undivided sixth part of the estate of her father, in Louisiana, estimated at sixty thousand dollars. That she had been raised in ease and affluence. That immediately after the marriage the parties went to Louisiana, where they continued to reside with her friends, until January, 1837, when they removed, against the wishes of the wife, to this state. In the mean while, the husband had procured the possession of two promissory notes for five thousand four hundred and eleven dollars each, as a part of the distributive share of his wife in the estate of her father. It appears that after their removal to this state, the husband, by repeated importunities, made under various pretexts, procured his *355wife to unite with him in a conveyance of her house and lot in Natchez, and in an assignment of the notes to his brother, P. E. Pulliam, who is made a defendant to the bill. That after he accomplished this purpose, he abandoned his wife, leaving her in a delicate state of health, and wholly without the means of subsistence. The proof shows that no consideration was paid, or secured to be paid, by the brother, who thus became ostensibly the purchaser of the property.
It is also in evidence, that the husband, under pretext of being the agent of his brother, has since continued to exercise control over the house and lot, and to receive the rents and profits; and he admits in his answer, that he received the proceeds of the notes and invested them, in part,-in a tract of land in Claiborne county. It is obvious from these facts, that the sale to the brother was merely colourable, and was a fraudulent contrivance, intended to wrest from the hands of the wife any control over her property during her life, and to secure to himself the reversion, if she should die without issue. It is moreover in evidence, that the defendant, A. B. Pulliam, who was very poor, has repeatedly been heard to say that he married the complainant for her property, and that he had then got it fixed so that neither she nor her relations should have any of it.
It is impossible, after a recital of these facts, to resist the conclusion, that A. B. Pulliam was influenced in his marriage with the complainant by the most unworthy and treacherous purposes, and that all his subsequent conduct, with reference to her property, was governed by the most corrupt design, which design he accomplished only by making his brother, who is his co- defendant, also his co-worker in iniquity. The result of these machinations has been to divest the complainant of an estate which gave her a handsome independence, to which she was separately entitled, both by the laws of this state and of Louisiana, and to throw her upon the charity of her friends for a precarious subsistence.
It only remains to declare the mode of restoring to the complainant the rights of which she has been thus wrongfully deprived. The admission in the answer, that the tract of land in Claiborne county was purchased with the money of the complainant, creates a resulting trust in her favor, which will be declared; and the de*356fendant, A. B. Pulliam, will be directed to convey said tract of land, by special warranty, to the complainant, within thirty days from the date of the decree. A commissioner will be appointed to execute such conveyance on default of said Pulliam. The deed to P. E. Pulliam for the house and lot in Natchez, is declared fraudulent and void, and the complainant held to be entitled to receive the previous and accruing rents and profits thereof, as also the subsequent rents and profits of the tract of land in Claiborne county. The defendants will be perpetually enjoined from receiving or asserting any right to such rents and profits. And I think that the defendant’s conduct in having adopted another woman as his wife, as is fully proven, connected with his heartless abandonment of his lawful wife, and his fraudulent attempt to cheat her out of her property, are considerations sufficiently strong in law and in fact to at least warrant me in granting the prayer of the bill for a divorce from bed and board. The defendants must pay the costs of the suit.
Let a decree be prepared accordingly.